DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the limitations of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because it includes reference characters (i.e. 322a) which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of Claim 14 are confusing because, as claimed, the actual physical relationship between  the fuel inlet holes, the flange and a connection portion of the manifold is unclear causing the claim to be indefinite. For purposes of this office action the claim is interpreted, as best understood, to mean that the flange in-part defines the manifold and the fuel inlet holes communicate with the manifold.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11441785. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a gas furnace comprising: a mixer, and intake pipe, a manifold, a mixing pipe, a burner, a heat exchanger, an exhaust pipe, .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11441785 in view of US 2014/0202443 A1 (Sherrow). Both claim 1 of the present application and claim 7 of U.S. Patent No. 11441785 recite a gas furnace comprising: a mixer, and intake pipe, a manifold, a mixing pipe, a burner, a heat exchanger, an exhaust pipe. U.S. Patent No. 11441785 does not disclose an inducer. Sherrow teaches a similar gas furnace comprising an inducer (150). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify U.S. Patent No. 11441785 to further comprise an inducer as taught and/or suggested by Sherrow, since such a modification would provide an induced draft to the gas furnace, as is commonly provided, so that the air-fuel mixture may be moved in an induced draft manner by pulling the air-fuel mixture through the furnace.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow (US 2014/0202443 A1) in view of Schultz (US 2013/0213378 A1).
Regarding Claims 1-2 and 15, Sherrow discloses a gas furnace (500), comprising: a mixer (see 160) for mixing air and a fuel gas, which is introduced through a manifold (167b), to form a mixture; a mixing pipe (see 165/167c) through which the mixture, having passed through the mixer, flows; a burner assembly (see 125) for producing a combustion gas by burning the mixture having passed through the mixing pipe; a heat exchanger (130) through which the combustion gas flows; and an inducer (150) for inducing a flow of a fluid through the intake pipe (as taught by Schultz), the mixer, the mixing pipe, the burner assembly, the heat exchanger, and the exhaust pipe (as taught by Schultz), wherein the mixer has a rear end connected to the mixing pipe (see 184/166), and a side surface (181) connected to the manifold; wherein the mixer comprises: a mixer housing (162) forming an exterior of the mixer; and a Venturi tube (185) disposed inside the mixer housing; wherein the burner assembly comprises: a burner (125) to which a flame, produced during combustion of the mixture, is anchored; and a mixing chamber (see 122) serving as a medium for delivering the mixture from the mixing pipe to the burner.

    PNG
    media_image1.png
    767
    2110
    media_image1.png
    Greyscale

Sherrow does not disclose air introduced through an intake pipe, wherein the mixer has a front end connected to the intake pipe; and an exhaust pipe through which an exhaust gas, as the combustion gas having passed through the heat exchanger, is discharged outside of the gas furnace.
Schultz teaches a gas furnace wherein air is introduced through an intake pipe (44), wherein the mixer (24) has a front end connected to the intake pipe; and an exhaust pipe (37) through which an exhaust gas, as the combustion gas having passed through the heat exchanger (46), is discharged outside of the gas furnace.

    PNG
    media_image2.png
    503
    722
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sherrow wherein air is introduced through an intake pipe, wherein the mixer has a front end connected to the intake pipe; and an exhaust pipe through which an exhaust gas, as the combustion gas having passed through the heat exchanger, is discharged outside of the gas furnace as taught and/or suggested by Schultz, since providing an intake pipe would allow greater control over the source and routing of said air provided to the mixer; and providing an exhaust pipe would provide a means of directing the combustion gas to a desired exit location.  
Claim(s) 3-5, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow in view of Schultz as applied to the parent claim above, and further in view of Weingaertner (US 20080187794 A1).
Regarding Claims 3-5, Sherrow in view of Schultz further discloses wherein the Venturi tube comprises: a converging section (see Sherrow, 190) having on one end an air inlet, through which the air, having passed through the intake pipe (as taught by Schultz), is introduced.
Sherrow in view of Schultz does not disclose a throat connected to the converging section and having a fuel inlet hole, through which the fuel gas having passed through the manifold is introduced, and which is formed on at least a portion of a side surface of the throat; and a diverging section which is connected to the throat, and in which the air and the fuel gas, having passed through the converging section and the fuel inlet hole, respectively, are mixed and flow as a mixture, and which has on one end a discharge port through which the mixture is discharged to the mixing pipe.
Weingaertner teaches a mixer comprising a throat (7) connected to the converging section (3) and having a fuel inlet hole (10), through which the fuel gas having passed through the manifold (5) is introduced, and which is formed on at least a portion of a side surface of the throat; and a diverging section (9) which is connected to the throat, and in which the air and the fuel gas, having passed through the converging section and the fuel inlet hole, respectively, are mixed and flow as a mixture, and which has on one end a discharge port (see 8) through which the mixture is discharged to the mixing pipe (as disclosed by Sherrow).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Sherrow in view of Schultz to comprise a throat connected to the converging section and having a fuel inlet hole, through which the fuel gas having passed through the manifold is introduced, and which is formed on at least a portion of a side surface of the throat; and a diverging section which is connected to the throat, and in which the air and the fuel gas, having passed through the converging section and the fuel inlet hole, respectively, are mixed and flow as a mixture, and which has on one end a discharge port through which the mixture is discharged to the mixing pipe as taught and/or suggested by Weingaertner, since all of the references teach a mixer, it would have been obvious to one skilled in the art to substitute one mixer for the other to achieve the predictable result of mixing the fuel and air.  
Regarding Claim 4, Sherrow further discloses wherein: the converging section (see 192) has a diameter which decreases toward a downstream side (see Figs. 4B & 4C); and the diverging section (see 182) has a diameter which increases toward a downstream side (see again Figs. 4B & 4C).
Regarding Claim 5, Weingaertner further teaches wherein the throat (7) has a diameter which is maintained constant (see Fig. 1).
Regarding Claim 7, Weingaertner further teaches wherein the fuel inlet hole (10) comprises a plurality of fuel inlet holes which are spaced apart from each other at predetermined intervals in a circumferential direction of the throat (See para. 0019: “Here, the fuel mixer comprises a venturi. In this fuel mixer, gas with lower volumetric flow (typically fuel) is injected radially through multiple apertures 10 in the venturi sidewall into the higher volume flow stream (typically air.)”). 
Regarding Claim 8, Weingaertner further teaches wherein the plurality of fuel inlet holes (10) are symmetrical to each other with respect to a longitudinal direction of the Venturi tube (see Figs. 1 & 2).
Regarding Claim 9, Sherrow in view of Schultz and Weingaertner does not specifically disclose wherein a diameter of the plurality of fuel inlet holes (see Weingaertner, 10) is in a range of 1/10 to 1/25 of the diameter of the throat. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sherrow in view of Schultz and Weingaertner wherein a diameter of the plurality of fuel inlet holes is in a range of 1/10 to 1/25 of the diameter of the throat, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present case, the diameter of the plurality of fuel inlet holes is a result effective variable because the size of the fuel inlet holes effects the amount of fuel that can be supplied to said mixer.
Regarding Claim 10, Weingaertner further teaches wherein the plurality of fuel inlet holes (10) comprise first fuel inlet holes which pass through the side surface of the throat in a radially inward direction of the throat (See para. 0019: “Here, the fuel mixer comprises a venturi. In this fuel mixer, gas with lower volumetric flow (typically fuel) is injected radially through multiple apertures 10 in the venturi sidewall into the higher volume flow stream (typically air.)”).
Regarding Claim 13, Sherrow further discloses wherein the Venturi tube (185) comprises at least one flange (184) which extends outwards from an outer circumferential surface (181) of the Venturi tube, to be pressed against an inner circumferential surface of the mixer housing (162).
Regarding Claim 14, Sherrow in view of Schultz and Weingaertner discloses wherein the fuel inlet holes (as taught by Weingaertner) are formed at positions corresponding to a space between the flange (as disclosed by Sherrow, Flange 184) as the side surface of the throat (as taught by Weingaertner) and a connection portion of the manifold in the mixer housing (see Sherrow, Fig. 4B; see also Weingaertner, Fig. 1).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow in view of Schultz and Weingaertner as applied to claim 7 above, and further in view of Li (CN 205796998 U).
Regarding Claims 11-12, Sherrow in view of Schultz and Weingaertner does not disclose wherein the plurality of fuel inlet holes comprise second fuel inlet holes which obliquely pass through the side surface of the throat in the circumferential direction of the throat relative to the radially inward direction of the throat; wherein the direction, in which the second fuel inlet holes are formed, is a direction inclined at an angle of 35 degrees to 85 degrees in the circumferential direction of the throat relative to the radially inward direction of the throat.
Li teaches a similar mixer wherein the plurality of fuel inlet holes comprise second fuel inlet holes which obliquely pass through the side surface of the throat (3) in the circumferential direction of the throat relative to the radially inward direction of the throat (see Fig. 4); wherein the direction, in which the second fuel inlet holes are formed, is a direction inclined at an angle of 35 degrees to 85 degrees in the circumferential direction of the throat relative to the radially inward direction of the throat (see Fig. 4 which depicts/teaches a 45 degree angle).

    PNG
    media_image3.png
    734
    1771
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Sherrow in view of Schultz and Weingaertner wherein the plurality of fuel inlet holes comprise second fuel inlet holes which obliquely pass through the side surface of the throat in the circumferential direction of the throat relative to the radially inward direction of the throat; wherein the direction, in which the second fuel inlet holes are formed, is a direction inclined at an angle of 35 degrees to 85 degrees in the circumferential direction of the throat relative to the radially inward direction of the throat as taught and/or suggested by Li, since the provision of obliquely oriented inlet holes would provide a rotationally turbulent flow which would thereby enhance the mixing of said fuel and air thus providing a more uniform air/fuel mixture to said burner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrow in view of Schultz and Weingaertner as applied to claim 4 above, and further in view of Wu (CN 203874684 U).
Regarding Claim 6, Sherrow in view of Schultz and Weingaertner does not disclose wherein the diameter of the throat decreases toward a downstream side, or is maintained at a predetermined value, until a predetermined point is reached, and increases from the predetermined point toward the downstream side.
Wu teaches a mixer wherein the diameter of the throat (3) decreases toward a downstream side, or is maintained at a predetermined value, until a predetermined point is reached, and increases from the predetermined point toward the downstream side (see 5).

    PNG
    media_image4.png
    878
    1787
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Sherrow in view of Schultz and Weingaertner wherein the diameter of the throat decreases toward a downstream side, or is maintained at a predetermined value, until a predetermined point is reached, and increases from the predetermined point toward the downstream side as taught and/or suggested by Wu, since Sherrow,  Weingaertner and Wu all teach mixers comprising a throat it would have been obvious to one skilled in the art to substitute one mixer for the other to achieve the predictable result of providing a fuel/air mixture to said burner of said gas furnace.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    460
    546
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    498
    1027
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799